WRIGHT, J.
to the jury. The law makes it the duty of the justice to recall the execution. He must issue the order of recall to the *partv interested, who may either serve it himself,.or get some [164 one else to serve it for him. It is not the duty of the justice, or the court, to serve its own process, or to do the duty of the constable, or of the parties. The justice here has done no wrong; the wrong, if any, results from the plaintiff’s own refusal to deliver the notice of recall to the constable. If it were otherwise, this plaintiff would come here with bad grace to ask for damages, under the circumstances of this case. He refused to give the notice; turned out the property himself; refused to take it back when it was tendered to him, and now wants you to make the justice pay for it. If you think a party has a right to do wrong himself, and make another pay him damages for it, you would find for the plaintiff. In law, the ease upon the facts in evidence, is clearly with the defendant.
Verdict for the defendant, and judgment.